Citation Nr: 0010632	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-00 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the Salt 
Lake City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that entitlement to service connection for 
the residuals of shell fragment wounds to the right and left 
lower extremities was granted by a January 1999 hearing 
officer's decision.  Although the veteran's March 2000 
informal hearing presentation listed the issues of 
entitlement to compensable evaluations for these service-
connected disabilities, the record does not reflect these 
matters are presently on appeal.  The United States Federal 
Court of Appeals has held that an appeal under VA law may 
apply only to the element of the claim currently being 
decided, such as service-connectedness, and necessarily 
cannot apply to "the logically down-stream element of 
compensation level" if the service connection claim is 
subsequently granted.  Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating a present back disorder related to active 
service.

2.  The veteran has not provided competent medical evidence 
demonstrating a present bilateral hearing loss disability 
related to active service.

3.  The veteran has not provided competent medical evidence 
demonstrating a present tinnitus disability related to active 
service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for tinnitus.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999). 

Service connection can also be granted for certain chronic 
diseases if they become manifest to a degree of 10 percent or 
more within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309 
(1999).  

to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d) (1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeal (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Back Disorder

Service medical records are negative for diagnosis or 
treatment for any back disorders.  The veteran's April 1971 
separation examination included a normal spine and 
musculoskeletal system evaluation.  Service records show the 
veteran was awarded the Purple Heart for injuries incurred 
during combat on February 13, 1971, and was awarded the 
Bronze Star Medal for meritorious service in connection with 
military operations against a hostile force during the period 
from April 1970 to April 1971.  

In his March 1976 application for VA benefits the veteran 
claimed he injured his back in a land mine accident in 
Vietnam.  

VA outpatient treatment records dated in March 1976 show the 
veteran reported his back had bothered him almost 
continuously since an injury in Vietnam in 1970.  The 
diagnoses included lumbar strain.  X-ray examination revealed 
mild anterior wedging of L-1, but no other abnormality of the 
lumbar spine.  In April 1976 the veteran reported he first 
injured his back in 1970 when his tank ran over a land mine 
and that since then he had experienced intermittent 
mechanical type low back pain.  He also stated his present 
employment at a brickyard involved a lot of heavy lifting, 
bending, and stooping.  The examiner noted moderate 
restriction of motion of the lumbar spine with a fair amount 
of paraspinous muscle spasm.  No opinions as to etiology were 
provided.

During VA examination in April 1976 the veteran reported he 
experienced pain in the lower thoracic or upper lumbar spine 
region following a land mine accident.  He stated he was told 
at that time that the pain was due to muscle spasms.  He 
reported he had experienced recurrent episodes of low back 
pain since then.  The examiner noted the veteran had recently 
undergone an orthopedic evaluation by VA and referred to that 
report but provided no diagnosis related to a back disorder.

In statements and personal hearing testimony in support of 
the claim, the veteran reported he injured his back when his 
tank ran over a land mine.  He testified he sustained a 12-
inch diameter bruise to the right ribs and back and that he 
received a diagnosis of lumbar strain during hospitalization.  

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's back disorder is related to 
active service.  Although no official record is required in 
cases where the injury is claimed to have been incurred 
during combat, a well-grounded claim requires competent 
medical evidence linking a present back disorder to the 
combat-related injury.  See Collette, 82 F.3d at 392.

The Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The only evidence of a present back disorder related to an 
injury during combat is the veteran's own opinion.  While he 
is competent to testify as to symptoms he experiences, he is 
not competent to provide a medical opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Consequently, the 
Board finds the veteran has not submitted evidence of a well-
grounded claim for service connection for a back disorder.  
See 38 U.S.C.A. § 5107(a).

Bilateral Hearing Loss and Tinnitus

Service medical records are negative for diagnoses or 
treatment for hearing loss or tinnitus.  The veteran's April 
1971 separation examination found bilateral hearing acuity of 
15/15 on whispered voice testing.  

In statements and personal hearing testimony the veteran 
reported he incurred bilateral hearing loss and tinnitus as a 
result of a land mine explosion.  He stated he had 
experienced ringing in his ears since active service.  

VA medical records are negative for diagnoses or treatment 
for hearing loss or tinnitus.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has bilateral hearing loss and 
tinnitus disabilities related to active service.  The only 
evidence of present disabilities related to combat during 
service is the veteran's own opinion which is not competent 
to provide a medical diagnosis or medical nexus opinion.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Therefore, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. 
§ 5107(a).

Duty to Assist

Although the RO made several attempts to locate evidence in 
support of the claim, the record does not reflect the veteran 
has indicated the existence of any additional evidence that 
would well ground these service connection claims.  
Therefore, the Board finds additional development is not 
required.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The Court 
has also recently held that absent the submission and 
establishment of a well-grounded claim VA cannot undertake to 
assist in developing facts pertinent to a claim.  Morton v. 
West, 12 Vet. App. 477, 486 (1999).  


ORDER

The claim for service connection for a back disorder is 
denied as not well grounded.

The claim for service connection for bilateral hearing loss 
is denied as not well grounded.

The claim for service connection for tinnitus is denied as 
not well grounded.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


